Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                        
                                       Status of Claims 
Claims 1-19 are currently pending. 

                                   Reasons for Allowance          The terminal disclaimer filed 03/01/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent No.10,544,451 has been reviewed and is accepted.          The nonstatutory obviousness-type double patenting rejection as being unpatentable over claims of U.S. Patent No. 10,544,451 is withdrawn in light of the terminal disclaimer filed on 03/01/2021. 


Conclusion
          Claims 1-19 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA A DINES whose telephone number is (571)272-6837.  The examiner can normally be reached on Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARLA A DINES/           Primary Examiner, Art Unit 1639